DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rear cover of claim 1, and the handle of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “unwindable cleaning cloth” – Examiner notes that it is unclear as to how the cloth is unwindable when it is wound.

The term “almost completely” in claim 5 is a relative term which renders the claim indefinite. The term “almost completely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 8, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leigh A. Meyers (US 8,991,647 – hereinafter Meyers).
Re Claim 1:
Meyers discloses a dispenser (10) for an unwindable cleaning cloth (18) wound on a hollow-cylindrical roll (24, 30) (see col. 2 lines 59-65) , the dispenser (10) comprising a holder (35) attached to a rear cover (12) (see Fig. 3), whose outside diameter is smaller than an inside diameter of the roll (24, 30) (Examiner notes that housing 35 sits within axles 24, 30 – see Figs. 3 and 5 – Fig. 5 specifically showing a separate housing surrounded by a separate axle member), for accommodating the roll (24, 30) of the coiled cleaning cloth (18), wherein the holder (35) is of hollow-cylindrical shape and configured with an open end facing the rear cover (12) (in alignment – Examiner notes that open end faces inside towards rear cover), wherein inside a cavity of the holder (35) one or more wet wipes (28) can be stored, which can be removed and refilled through the open end (see Figs. 1-11).  

Re Claim 4:
Meyers discloses at least one fastening means (secured to wall) is provided, for attaching the dispenser to a wall (72) (see col. 4 lines 5-7, see Figs. 3 and 4).  

Re Claim 5:
Meyers discloses wherein the dispenser (10) includes a housing (defined by 12, 14) which completely or almost completely encloses a coiled cleaning cloth (18) stored therein, wherein the rear cover (12) Page 5 of 11Preliminary Amendment for Docket No. LSG20313PCTUSis part of the housing (defined by 12, 14), wherein 

Re Claim 7:
Meyers discloses wherein the housing (defined by 12, 14) deviates from a substantially cylindrical shape of the coiled cleaning cloth (18), wherein interspaces (near 68, near 36, near additional empty spaces) resulting from the deviation are configured as additional storage compartments (see Figs. 1-5).  

Re Claim 8:
Meyers discloses a roll (35) on which a dry cleaning cloth (18) is wound so as to be unwound, and which is configured as a hollow cylinder with at least one open side (see Fig. 3), wherein a cavity of the roll (35) contains one or more wet wipes (28) which can be removed and/or refilled through the at least one open side of the roll (35) (see Fig. 3) (see Figs. 1-11).  

Re Claim 19:
Meyers discloses wherein the first lid (14) is pivotally mounted on the housing (see Fig. 2).  

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariesia Peterson (US 2011/0217895 – hereinafter Peterson).
Re Claim 12:
Peterson discloses a cleaning cloth (2) comprising a plurality of strip-shaped plies (4, 8, 6) arranged one above the other (see Fig. 1), extending in parallel and substantially completely overlapping each other (see Fig. 1), wherein a first outer ply (4) is configured dry as toilet paper, and a second outer ply (6) is configured moist as wet wipe, wherein between the first (4) and second (6) outer plies.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Taylor et al. (5,593,035 – hereinafter Taylor).
Re Claim 2:
Meyers discloses the device of claim 1, but fails to teach a grab handle.

.

Claims 3, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Kurt Walker (3,775,801 – hereinafter Walker).
Re Claims 3, 11, and 18:
Meyers discloses the device of claim 1, but fails to teach at least two standing feet.

Walker teaches at least two standing feet (23 – on an underside) (see Fig. 5) (see Figs. 1-10).  Re Claim 11: Walker teaches a (container) is made of a liquid-repellent material (liquid tight) (see Figs. 1-10).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Meyers with that of Walker to provide an alternative mounting means for a dispenser as known within the art from a finite number of available alternative means.  It would further be obvious to make a container water tight (capable of repelling air/liquid so as to not allow to enter or exit) to protect the inner contents of the container.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of FitzSimmons et al. (US 7,380,687 – hereinafter FitzSimmons).
Re Claim 6:


FitzSimmons teaches wherein on a first lid (18) a second lid (28) is mounted, which can be opened and closed and which in a closed state covers an opening (at 26) of the first lid (18) (see Fig. 1) (see Figs. 1-8).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Meyers with that of FitzSimmons to provide additional protection of the inner contents of a device against exposure so as to maintain inner contents.


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Ricardo Martins (US 7,997,444 – hereinafter Martins) and Hatter et al. (US 8,657,153 – hereinafter Hatter).
Re Claims 9 and 10:
Meyers discloses the device of claim 8, but fails to teach wherein inside the cavity of the roll parallel to its longitudinal axis a hollow-cylindrical core element with two open sides is arranged, which is connected to the roll and



Hatter additionally teaches using a dispenser (1) as a roll itself (see Figs. 1-17).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Meyers with that of Martins and Hatter to reduce parts and provide a particular roll as known within the art for dispensing purposes.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of William Marshall Pickard, III (US 10,542,852 – hereinafter Pickard).
Re Claims 13-15:Peterson discloses the device of claim 12, but fails to specifically teach the first intermediate ply is made of a biodegradable material.  

Pickard teaches plies made of a biodegradable material (see Abstract).    Re Claim 14: Pickard teaches wherein in a longitudinal direction the strip-shaped plies of the cleaning cloth are divided by perforations (6) into portions to be torn off by hand (see Figs. 1-5).  Re Claim 15: Pickard teaches wherein the (plies) of each portion are connected to each other in edge regions oriented perpendicularly to the perforations (6) and/or in the regions of the perforations (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Peterson with that of Pickard to assist in providing environmental preservation and for separation purposes from a roll or stack when needed.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Nicholas D’Angelo (US 2015/0083743 – hereinafter D’Angelo).
Re Claim 16:Peterson discloses the device of claim 12, but fails to teach wherein there is provided a roll on which the cleaning cloth is wound Page 7 of 11Preliminary Amendment for Docket No. LSG20313PCTUSso as to be unwound, wherein the roll is configured as an open hollow cylinder and is made of cardboard.  

D’Angelo teaches wherein there is provided a roll (84) on which a cleaning cloth is wound Page 7 of 11Preliminary Amendment for Docket No. LSG20313PCTUSso as to be unwound, wherein the roll (84) is configured as an open hollow cylinder and is made of cardboard (see Figs. 1-10 and paragraph [0028]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of D’Angelo and further in view of Adina Osorio (US 8,097,322 – hereinafter Osorio) and Cynthia Boyce (US 2014/0076916 – hereinafter Boyce).
Re Claim 17:Peterson in view of D’Angelo discloses the device of claim 16, but fails to teach wherein between ]individual layers of the coiled cleaning cloth a second liquid-repellent intermediate ply is arranged

Osorio further in view teaches wherein between individual layers of a coiled cleaning cloth a second repellent intermediate ply (121, 122 – made of plastic) is arranged (see Fig. 4).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Peterson in view of D’Angelo with that of Osorio to protect wet layers from dry layers.

Boyce further in view teaches liquid-repellent ply (484) (see paragraph [0050] and Figs. 1-16).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Peterson in view of D’Angelo with that of Osorio and Boyce to protect wet layers from dry layers.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of D’Angelo, Osorio, and Boyce and further in view of in view of Pickard.
Re Claims 20:Peterson in view of D’Angelo, Osorio, and Boyce discloses the device of claim 17, but fails to teach wherein the second liquid-repellent intermediate ply is biodegradable.  

Pickard teaches plies made of a biodegradable material (see Abstract, see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Peterson in view of D’Angelo, Osorio, and Boyce with that of Pickard to assist in providing environmental preservation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELVIN L RANDALL, JR./Examiner, Art Unit 3651